09/15/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0616


                                      DA 20-0616
                                   _________________

BENJAMIN M. DARROW,

             Petitioner and Appellant,

      v.

THE EXECUTIVE BOARD OF THE MISSOULA
                                                                   ORDER
COUNTY DEMOCRATIC CENTRAL
COMMITTEE, and DAVID KENDALL,
individual and in his position as Chair of the
MISSOULA COUNTY DEMOCRATIC
CENTRAL COMMITTEE,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Benjamin M. Darrow, to all counsel
of record, and to the Honorable Howard F. Recht, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               September 15 2021